Title: William Temple Franklin to Gourlade & Moylan, 19 August 1780
From: Franklin, William Temple
To: Gourlade & Moylan


Gentlemen,Passy 19. Augt. 1780.
I am directed by My Grandfather to acknowledge the Receipt of your favour of the 11. Instant. & to inform you that he immediately communicated it to M. Le Ray De Chaumont, who this Day told him that he had sent down Orders to M. De Montplaisir for the immediate Settlement of the Wages & Prize money of the Bonhomme Richard. So that this affair now rests intirely with that Gentleman. My Grandfather who is very Anxious for the sailing of the Ariel, hopes no Time will be lost in finishing this Business, it being the only obstacle to her Departure. With great Respect, I have the Honour to be, Gentleman,
(signed) W T. Franklin.
Messrs. Gourlade et Moylan.
